Citation Nr: 1201780	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  06-14 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The Veteran had active military service from June 1970 to June 1973.

This appeal comes to the Board of Veterans' Appeals (Board) from December 2004 and November 2009 rating decisions. 

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Treatment of the Veteran's diabetes mellitus does not require regulation of activities.

2.  The medical evidence of record does not associate the Veteran's bilateral hearing loss with his military noise exposure.

3.  The medical evidence of record does not associate the Veteran's tinnitus with his military noise exposure; and the Veteran has not alleged that this tinnitus began in service. 


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 (2011).

2.  Criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  

3.  Criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.
 
The Veteran filed for service connection for diabetes mellitus in March 2004.  Service connection was granted by a December 2004 rating decision and a 20 percent rating was assigned under 38 C.F.R. § 4.119, DC 7913.  A 20 percent rating is assigned when diabetes mellitus requires either insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned when diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

While the Veteran believes that a higher rating should be assigned, the evidence of record simply does not show that treatment of his diabetes mellitus has required regulation of activities at any point during the course of his appeal.  This is not to suggest or imply that the Veteran is not limited by his diabetes mellitus.  However, a 40 percent rating is assigned when treatment of diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  

Here, there is no dispute that the Veteran takes daily medication for his diabetes mellitus.  He has also participated in a diet.  However, the evidence does not show regulation of activities.

For example, at a VA examination in September 2004, the examiner noted that the Veteran had been put on oral hypoglycemic agents and on a diet (which had helped the Veteran drop 50 pounds in the previous 15 months); but there was no indication that the Veteran's activities needed to be regulated.

At a second VA examination in February 2008, it was noted that the Veteran's diabetes mellitus had been stable since its onset, providing evidence against this claim.  The Veteran was being treated with oral medication which caused some fatigue, and he was required to follow a restricted/special diet, but the examiner specifically stated that the Veteran was not restricted in his ability to perform strenuous activities.  

Similarly, at a VA examination in September 2010, the examiner stated that Veteran was required to follow a restricted/special diet to treat his diabetes mellitus, but he was not restricted in his ability to perform strenuous activities.  

VA treatment records have also been reviewed, but as with the examination reports, there is no indication that the Veteran's activities have been regulated to treat his diabetes mellitus.

As such, the criteria for a 40 percent rating have not been met.

The Board has also considered whether the criteria for a 60 percent rating for diabetes mellitus have been met.  However, here the Veteran has not required hospitalization on account of episodes of ketoacidosis or hypoglycemic reactions, and it is not shown that he sees his diabetic care provider twice a month.  For example, at his most recent VA examination in September 2010, the examiner noted that there was no history of the Veteran requiring hospitalization or surgery on account of his diabetes mellitus and he had not had any hypoglycemic reactions or ketoacidosis.

Diagnostic Code 7913 Note (1) directs that any compensable complications of diabetes mellitus should be evaluated separately, unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

In this case, the Veteran has been service connected for several disabilities in conjunction with his diabetes mellitus, including nephropathy with hypertension (rated at 60 percent) and peripheral neuropathy of both lower extremities (rated at 10 percent for each lower extremity).  He has also been denied service connection for peripheral neuropathy of the upper extremities, for a foot condition, for depression, for an eye condition and for coronary artery disease, as it was determined that the Veteran either did not have such a condition or that it was not caused by his diabetes mellitus.

As such, evaluation all conditions which have been alleged to be secondary to the Veteran's diabetes mellitus have been adjudicated and to the extent that they were found to be secondary to the Veteran's diabetes mellitus, they were rated.  Thus, no additional ratings need be considered separately by this decision in conjunction with the Veteran's diabetes mellitus. 

As such, the criteria for a rating in excess of 20 percent for diabetes mellitus have not been met on a schedular basis, and to that extent, the Veteran's claim is denied.

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's diabetes mellitus that would render the schedular criteria inadequate.  The Veteran takes medication and restricts his diet to treat his diabetes mellitus, but such treatment is specifically contemplated in the schedular rating that has been assigned for the diabetes mellitus.  Furthermore, it was not noted at any of the Veteran's three VA examinations that the Veteran's diabetes mellitus caused symptoms or complications that were not being covered by the Veteran's service connected ratings.  As such, it would not be found that the Veteran's diabetes mellitus met the "governing norms" of an extraschedular rating.  Accordingly, an extraschedular rating is not warranted for diabetes mellitus. 

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is a chronic disease in service, or within the presumptive period under 38 C.F.R. § 3.307, subsequent manifestations of the same chronic disease at any later date, however remote, is warranted to establish service connection, unless the subsequent manifestations are clearly attributable to intercurrent causes. See 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  Id.  When the disease identity is established, there is no requirement of evidentiary showing continuity; however, if a condition noted during service is not shown to be chronic or the diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after service is required to support the claim.  Id.

A hearing loss disability for VA compensation purposes is established when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC (controlled speech discrimination) test are less than 94 percent. 38 C.F.R. § 3.385.  Additionally, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The Veteran is currently seeking service connection for tinnitus and bilateral hearing loss.

The Veteran was awarded the combat infantry badge (CIB) confirming his participation in combat in Vietnam, and therefore the Board will accept that the Veteran did have military noise exposure.  See 38 U.S.C.A. § 1154(b).

The evidence also confirms that the Veteran has both tinnitus and bilateral hearing loss for VA purposes, as he was diagnosed with tinnitus at a VA examination in September 2004, and audiological testing at that time confirmed bilateral hearing loss.

However, neither exposure to noise in the military, nor a currently diagnosed disability, alone is grounds for service connection.  Rather, the military noise exposure must cause the hearing loss and/or tinnitus.  This connection can be established by either medical opinion of record or by credible evidence that establishes continuity of symptomatology.  

Here, the evidence fails to establish that either the Veteran's hearing loss or his tinnitus began while he was in service.

In March 2004, the Veteran first filed a claim seeking service connection for tinnitus and bilateral hearing loss.  However, he gave no indication at that time when he first began to appreciate either ringing in his ears or diminished hearing acuity.  In fact, a review of the Veteran's claims file indicates that the Veteran has not indicated at anytime that the ringing in his ears that he currently perceives began while he was in military service, or shortly thereafter.  The Veteran has similarly given no indication that he began experiencing diminished hearing acuity either during service, or within a year of separation from service.

Service treatment records show that at separation, the Veteran's hearing was found to be normal and it was indicated that he "passed" a hearing test.  The Veteran's service treatment records are silent as to any hearing complaints, and there is no indication that the Veteran ever complained of any ringing in his ears while in service.  As such, there is no indication in service that the Veteran was having any hearing problems.

The law provides that a lay person, such as the Veteran, is competent to provide evidence of which he has personal knowledge that come through the use of his senses. See Layno v. Brown, 6 Vet. App. 465 (1994).  In fact, the Court of Appeals for Veterans Claims (Court) has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Here, however, the Veteran has not actually argued that his hearing loss or tinnitus actually began while he was in military service or that it has continued ever since.  In fact, aside from comments made at a September 2004 VA examination, the Veteran has not made any statement regarding the etiology of either his hearing loss or his tinnitus; rather, he has only asserted that he wants service connection.  The Veteran's representative has similarly not voiced any such comment. 

Following service, the Veteran worked for a number of years around noise (albeit with some hearing protection).  He explained at his VA examination in September 2004 that he had post-service exposure to occupational and recreational noise, including firearms, factory noise, construction work, truck driver, public road work with a jack hammer, etc.  

The first indication of any hearing problems is not of record until the Veteran filed for service connection in 2004 (approximately 30 years after separating from service), which is evidence against a finding that the Veteran's hearing loss and/or tinnitus either began during or was otherwise caused by his military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim). 

The only time the Veteran has addressed the onset of his hearing loss and tinnitus was at his VA examination in September 2004, where he described his tinnitus as a high-pitched ringing with an onset approximately 15-20 years earlier; however, even assuming that the Veteran began experiencing tinnitus 20 years earlier, this would mean that the onset of the tinnitus was more than a decade after the Veteran separated from service.  Likewise, the Veteran reported that he began perceiving bilateral hearing loss approximately 20 years earlier, which the examiner noted was more than 10 years after the Veteran's discharge from the military. 

Simply stated, the Veteran has provided factual evidence against his own claims, indicating problems that began years after service.  

As described, lay statements place the onset of the Veteran's bilateral hearing loss and tinnitus many years after he left service.  As such, a medical opinion of record linking the Veteran's bilateral hearing loss and/or tinnitus to his military noise exposure is necessary to establish service connection.

In September 2004, a VA examiner reviewed the Veteran's claim, noting his military noise exposure, his post-service noise exposure, and his current bilateral hearing loss and tinnitus.  Unfortunately, the examiner concluded that the Veteran's military noise exposure was not responsible for his hearing loss, noting that the onset of hearing loss was more than a decade after the Veteran separated from military service.  With regard to the Veteran's tinnitus, the examiner concluded that the Veteran's subjective complaint of tinnitus was not related to his history of military noise exposure.  The examiner explained that the Veteran's report that he had tinnitus that occurred only for a few seconds one time each month was not consistent with tinnitus caused by excessive noise exposure.  Moreover, the date of onset, as reported by the Veteran, was more than 10 years after the Veteran's discharge from service.  As such, the examiner concluded that military noise exposure was not responsible for the Veteran's tinnitus.

No other medical opinion has challenged the examiner's conclusion, and the Veteran has not specifically disagreed with the examiner's statements, beyond objecting to the denials of service connection for bilateral hearing loss and tinnitus.

To the extent that the Veteran contends that his bilateral hearing loss has existed continuously from service, such an assertion is refuted by the audiogram at his separation physical which he passed.  The Veteran has not argued that he had hearing loss at separation; and he has not reported seeking any hearing treatment for several decades after separation, during which time he was exposed to considerable occupational and recreational noise.   

The Board acknowledges the Veteran's contention that his bilateral hearing loss and tinnitus were caused by in-service noise exposure.  However, these questions of causation involve complex medical issues that the Veteran is not competent to address.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran lacks the medical training/qualification to establish that either his hearing loss or tinnitus was caused by his military noise exposure.
 
The Board is sympathetic to the Veteran's belief that his bilateral hearing loss and tinnitus were caused by military noise exposure, but at present there is no evidence of hearing loss in service, or for many years thereafter; the Veteran, by his own admission, has placed the onset of his bilateral hearing loss and tinnitus more than a decade after service; and the only medical opinion of record, which was obtained to address the etiology of the Veteran's bilateral hearing loss and tinnitus, concluded that the conditions neither began during, nor were otherwise caused by, the Veteran's military service.  As such, the criteria for service connection simply have not been met; and therefore, the Board has no option but to deny the Veteran's claims.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for diabetes mellitus was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

With regard to the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus, required notice was provided by a letter dated in July 2004, which informed the veteran of all the elements required by the Pelegrini II.  In March 2006, the Veteran was sent a letter which explained to him how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to content.   

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the Veteran was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained VA service treatment records and VA treatment records; and the Veteran has not alleged receiving any private treatment.  Social Security Administration (SSA) records were also obtained.  The Veteran requested a hearing before the Board, and he was in fact scheduled for a hearing, but he failed to appear at the appointed time, and he has provided no good cause for his absence.  The Veteran was also provided with several VA examinations of his service connected and non-service connected disabilities. 

As such, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the veteran in adjudicating this appeal.
 
ORDER

A rating in excess of 20 percent for diabetes mellitus is denied.

Service connection for tinnitus is denied.

Service connection for bilateral hearing loss is denied.

REMAND

A TDIU may be assigned where the schedular rating is less than total when the disabled Veteran is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more. 38 C.F.R. § 4.16(a).

The Veteran is currently service connected for diabetes mellitus (rated at 20 percent); he is also service connected for several complications of diabetes mellitus, including nephropathy with hypertension (rated at 60 percent) and  peripheral neuropathy of both lower extremities (rated at 10 percent for each lower extremity).  His combined disability rating is 70 percent including the addition of a bilateral factor.  As such, the Veteran meets the schedular criteria for a TDIU rating.  38 C.F.R. §§ 4.16(a), 4.25.  

The Veteran is currently unemployed, and he has a number of health problems that he contends severely impair his functioning and employability, including both service connected and non-service disabilities.  

In October 2008, a VA examiner noted that the Veteran had been a heavy equipment operator for 25 years, but the Veteran reported that he had not worked for approximately 10 years because the work was finished, explaining that he had injured his back on the job and since that job was completed, he had been unable to get any additional jobs.  At an examination in October 1998, the Veteran reported that he had experienced lower back pain for approximately three years after falling at work onto his back.  It was thought that the Veteran had a herniated disc.

In September 2010, the Veteran was provided with a series of VA examinations of his diabetes mellitus and its complications.  The examiner evaluated each of the complications, concluding that each complication had no effect on the Veteran's occupation and did not cause any work problems.  The examiner also added that there were no effects of any of the problems on the Veteran's activities of daily living.  However, the examiner did not appear to take a global perspective on the entirety of the complications to see if the total disability picture caused by the Veteran's diabetes mellitus rendered him unemployable.

In a January 2011 statement, the Veteran argued that he had not been able to work since 2004 on account of his diabetes mellitus and the impact it had on his lower extremities.  In April 2011, the Veteran argued that while the examiner had found that there was no impact on physical and sedentary employment, this conclusion was based on the fact that he was not actually working at that time.  The Veteran argued that because of his service connected disabilities he could not in fact work.  

Because the VA examination did not fully contemplate the totality of the Veteran's service connected disability picture and did not address the Veteran's non-service connected lower back disability, the Board is of the opinion that an additional examination is warranted.  This should be done.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The examiner should be provided with the Veteran's claim file and asked to fully review it.  The examiner should specifically indicate whether, without taking his age into account, the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities (diabetes mellitus, with secondary nephropathy with hypertension, and with peripheral neuropathy of the bilateral lower extremities).  Any opinion should be supported by a rationale, and the examiner should specifically address the fact that the Veteran had not worked since injuring his back. 

2.  When the development requested has been completed, the claim should be readjudicated.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


